 



EXHIBIT 10.1
COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS
     The table below provides information regarding the 2006 cash bonus, 2007
annual base salary and 2007 target cash bonus of each named executive officer of
Genitope Corporation (the “Company”).

                          Named Executive Officer   2006 Cash     2007 Annual  
  2007 Target Cash       Bonus     Base Salary     Bonus*  
Dan W. Denney, Jr.
  $ 140,400     $ 498,000       55 %
Chief Executive Officer
                       
John M. Vuko
  $ 82,560     $ 312,500       40 %
Vice President, Finance and Chief Financial Officer
                       
Mike Buckley
  $ 49,949     $ 252,000       30 %
Vice President, Manufacturing
                       
Bonnie Charpentier
  $ —     $ NA       NA
Former Vice President, Regulatory Affairs**
                       
Claude Miller
  $ 51,600     $ 260,500       30 %
Vice President, Regulatory Affairs and Quality
                       
Tom DeZao***
  $ 74,672     $ $271,000       40 %
Strategic Marketing and Sales
                       

 

  *   Percentage of each named executive officer’s 2007 annual base salary   **
  Dr. Charpentier resigned from the Company in December 2006.   ***   Mr. DeZao
was not a named executive officer during fiscal 2006.

 